           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

AVERY NELSON ZELENY,                           )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )           No. CIV 19-206-RAW-SPS
                                               )
CHRIS BRYANT, et al.,                          )
                                               )
                             Defendants.       )


                                 OPINION AND ORDER
       In response to the Court’s Order (Dkt. 7), Plaintiff filed an amended civil rights

complaint (Dkt. 8). The amended complaint dismissed Defendant Carter County Detention

Center and added two new defendants: (1) the District Court of the 20th Judicial District of
the State of Oklahoma sitting in and for Carter County, and (2) Kimberly Tressler, Oklahoma

Indigent Defense Attorney-at-Law. Id. at 4. The Carter County District Court, however,

must be dismissed, because it is not a “person” under 42 U.S.C. § 1983:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress, except that in any action brought against a judicial officer for an act
       or omission taken in such officer's judicial capacity, injunctive relief shall not
       be granted unless a declaratory decree was violated or declaratory relief was
       unavailable. . . .

42 U.S.C. § 1983 (emphasis added). See Sutton v. Utah State Sch. for the Deaf & Blind, 173

F.3d 1226, 1237 (10th Cir. 1999) (holding that “a cause of action under § 1983 requires a

deprivation of a civil right by a ‘person’ acting under color of state law”). See also Harris

v. Champion, 51 F.3d 901, 906 (10th Cir. 1995) (“[T]his and other circuit courts have held

that a state court is not a ‘person’ under § 1983.”), superseded by statute on other grounds;
Coopersmith v. Supreme Ct. of Colo., 465 F.2d 993, 994 (10th Cir. 1972) (State courts are

not “persons” as contemplated in civil rights statutes.).

       ACCORDINGLY, Defendant District Court of the 20th Judicial District of the State

of Oklahoma sitting in and for Carter County is DISMISSED from this action.

       IT IS SO ORDERED this 12th day of September 2019.




                                              2
